01/20/2022



                  IN THE SUPREME COURT OF THE                               Case Number: DA 21-0605

                       STATE OF MONTANA

                          Case No. DA 21-0605


BOARD OF REGENTS OF HIGHER EDUCATION OF THE STATE
OF MONTANA,

           Petitioner and Appellee,

     vs.

THE STATE OF MONTANA, BY AND THROUGH AUSTIN
KNUDSEN, IN HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL
OF THE STATE OF MONTANA,

           Respondent and Appellant.

 ORDER GRANTING MOTION BY MONTANA SHOOTING SPORTS
    ASSOCIATION TO FILE FRIEND OF THE COURT BRIEF


     Pursuant to the Montana Shooting Sports Association’s motion for

leave to file an amicus brief and good cause appearing,

     IT IS ORDERED that the Montana Shooting Sports Association is

granted leave to appear as amicus curiae in this case for the limited

purpose of submitting amicus briefs in support of Appellants. The

amicus brief shall be filed within one week of Appellant’s opening brief.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                     January 20 2022